Citation Nr: 0200531	
Decision Date: 01/15/02    Archive Date: 01/25/02

DOCKET NO.  00-18 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD), and if so, whether service 
connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.  Following service, the veteran served approximately 
twenty years in the Georgia Army National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Columbia, South Carolina RO, which denied 
reopening the veteran's claim of entitlement to service 
connection for PTSD.

By way of history, the veteran initially filed a claim of 
entitlement to service connection for PTSD in April 1994.  By 
rating decision dated in March 1995, the RO denied the 
veteran's claim on the basis that he had not responded to the 
RO's request for evidence relevant to claimed stressful in-
service events.  The veteran did not appeal and this decision 
became final.  See 38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 20.200, 20.302, 20.1103 (2001).  The RO again 
denied the veteran service connection by rating decisions 
dated in July 1995 and February 1996, based on the absence of 
any corroborating evidence of an in-service stressor to 
support the diagnosis of PTSD.  In February 1997, the RO 
denied the veteran's claim on the basis that no new and 
material evidence had been presented, see 
38 C.F.R. § 3.156(a) (2001), and, in November 1997, the RO 
again denied entitlement to service connection for PTSD based 
on the absence of a verified stressor or any link between 
diagnosed PTSD and service.  The veteran did not appeal and 
these decisions became final.  See 38 U.S.C.A. § 7105(c).



FINDINGS OF FACT

1.  All necessary evidence relevant to the appeal has been 
obtained.

2.  By rating decisions dated in February and November 1997 
the RO denied entitlement to PTSD, to include based on the 
absence of new and material evidence, and properly advised 
the veteran as to such determinations and his appellate 
rights; he did not appeal and the decisions became final.

3.  The evidence submitted subsequent to the 1997 rating 
decisions bears directly and substantially upon the specific 
matter under consideration; is not cumulative or redundant; 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.

4.  The veteran did not engage in combat with the enemy. 

5.  The competent, credible and probative evidence of record 
does not corroborate the incurrence of any in-service 
stressor to support the diagnosis of PTSD related to military 
service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to warrant 
reopening the claim of entitlement to service connection for 
PTSD.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(2001).

2.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.304(f) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2001).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification in accordance 
with 38 U.S.C.A. § 5104 (West 1991).  38 U.S.C.A. § 7105(c) 
(West 1991);  38 C.F.R. § 20.1103 (2001).  The claim will not 
thereafter be reopened or allowed, except as provided by 
regulation.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  Then, the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. 
§ 5108 (West 1991); Hickson v. West, 12 Vet. App. 247 (1999).  
The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  

As effective prior to August 29, 2001, new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

Effective August 29, 2001, new evidence is defined as 
"existing evidence not previously submitted to agency 
decisionmakers.  Material evidence is defined as existing 
evidence that, "by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim."  66 Fed. Reg. 45620, 
45630 (August 29, 2001).  The regulation provides that:

New and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.

Id.

New evidence is evidence, which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  Only evidence presented since the last 
final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  Evans v. Brown, 
9 Vet. App. 273, 283 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the evidence is presumed to 
be credible was not altered by the Federal Circuit decision 
in Hodge.

Generally, for service connection to be granted, it is 
required that the evidence establish that a particular injury 
or disease resulting in chronic disability was incurred in 
service, or, if pre-existing service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  When a disability is 
not initially manifested during service or within an 
applicable presumptive period, "direct" service connection 
may nevertheless be established by evidence demonstrating the 
disability was in fact incurred or aggravated during the 
veteran's service.  See 38 U.S.C.A. § 1113(b) (West 1991); 38 
C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the fourth 
edition of the Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a link, established by medical evidence, 
between current symptoms and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107.  See also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Initial Matter

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  It is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  The liberalizing provisions of the VCAA 
are applicable to the issue on appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).   

The rule is effective November 9, 2000, except the amendment 
to 38 C.F.R. § 3.156(a), which is effective August 29, 2001.  
66 Fed. Reg. 45,620, 45, 629. 

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  The provisions implementing the 
VCAA are applicable to any claim for benefits received by VA 
on or after November 9, 2000, as well as to any claim filed 
before that date but not decided by VA as of that date.  
66 Fed. Reg. 45,620, 45,629.

In Bernard v. Brown, the Court held that when the Board 
addresses in its decision a question that had not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument on that question and an opportunity to submit 
such evidence and argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  Bernard, 4 Vet. App. 384, 392-94 (1993).

The amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received long before that date. 

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance is 
provided by 38 U.S.C.A. § 5103A(g), which provides that 
nothing in § 5103A shall be construed to preclude VA from 
providing such other assistance to a claimant in 
substantiating a claim as VA considers appropriate.  Because 
VA has no authority to make these provisions retroactively 
effective, they are applicable on the date of the rule's 
final publication, August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  They are not applicable to the veteran's claim to 
reopen, which was received long before that date.

The Board otherwise emphasizes that the RO has notified the 
veteran of the provisions of the VCAA and its potential 
impact on his claim, allowing him an additional period of 
time in which to present evidence and/or argument in support 
of his appeal.  He has not offered any additional argument or 
evidence in connection with the appeal.  The Board further 
finds that the veteran is not prejudiced by its consideration 
of his claim pursuant to this new legislation and 
implementing regulations insofar as VA has already met all 
notice and duty to assist obligations to the veteran under 
the new law, to include as delineated under the newly 
promulgated implementing regulations.  In essence, the 
veteran in this case has been notified as to the laws and 
regulations governing entitlement to service connection for 
PTSD, to include the laws and regulations governing the 
reopening of claims, and has, by information letters, rating 
actions, the statement of the case and supplemental 
statements of the case, been advised of the evidence 
considered in connection with his appeal, and the evidence 
potentially probative of the claim throughout the procedural 
course of the claims process.  See 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(b)(1), (e)).

The RO has attempted to obtain, and has in fact associated 
with the claims file extensive service, VA and private 
records identified by the veteran as potentially probative of 
his claim.  38 U.S.C.A. § 5103A(a)(1) (West Supp. 2001); 
66 Fed. Reg. 45,620, 45,630-31 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c), (d)).  

To the extent the veteran has identified being in receipt of 
Social Security Administration records, and to the extent he 
continues to seek VA treatment and there is a potential that 
other VA records may be available, the Board emphasizes that 
the law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a)(1)-(3) 
(West Supp. 2001) (emphasis added).  The basis for the denial 
herein is not the lack of a competent diagnosis of PTSD, or 
the lack of a nexus opinion, but rather, the lack of any 
verification of any of the stressful experiences to which 
PTSD has been linked as required by regulation.  See 
38 C.F.R. § 3.304(f).  The RO has attempted to obtain such 
verification; however, none of the service personnel records 
or other service information of record tends to corroborate 
his statements.  Nor, as further discussed herein, has the 
veteran offered any lay corroboration such as statements from 
comrades pertinent to the claimed stressful events, or copies 
of letters he may have written contemporary to the claimed 
stressful incidents.  Moreover, the RO has asked the veteran, 
on numerous occasions, to be more specific concerning his 
stressors.  Most recently the RO requested such information 
after the USASCRUR indicated an inability to conduct stressor 
research based on the currently available information; the 
veteran has not responded to such request.  As such, VA has 
made all reasonable attempts at stressor verification in this 
case.  There is no reasonable possible that medical records 
considered by the Social Security Administration or records 
of VA treatment or evaluation would corroborate an in-service 
stressor as required by governing regulation so as to 
substantiate the diagnosis of PTSD.  As such, remand to 
assess the availability of additional records of VA treatment 
or Social Security Administration documentation is not 
mandated.

A remand for adjudication by the RO would thus serve only to 
further delay resolution of the veteran's claim.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Factual Background

The veteran served in the United States Army from March 1969 
to March 1971.  He served in the Republic of Vietnam from 
July 1970 to March 1971, and thereafter served in the 
Reserves.  Service personnel records document receipt of no 
awards or medals indicative of combat and show that the 
veteran's military occupational specialty (MOS) was that of 
wheeled vehicle repairman.  

In April 1994, the veteran applied for VA benefits based on 
PTSD.  He submitted a medical statement from a VA staff 
psychiatrist relating treatment of the veteran for PTSD based 
on experiences in Vietnam and noted experiences associated 
with exercises for Desert Storm.  Also submitted was a 
private medical statement indicating the veteran had PTSD due 
to Vietnam experiences, and, a VA psychologist's treatment 
summary, indicating treatment of the veteran for combat-
related PTSD since 1993.  Also of record is a report of VA 
hospitalization showing diagnosed, service-related PTSD.

The RO requested the veteran to provide specific information 
relevant to in-service stressors claimed to have resulted in 
PTSD.  The veteran did not respond and the RO advised him by 
letter dated in  March 1995 that his claim was denied.  
Thereafter the RO received service personnel records showing 
the veteran's participation in an unnamed campaign in 
Vietnam, but without receipt of awards or medals indicative 
of combat.  In May 1995, the veteran related being terrified 
by the war games and exercises he underwent during his 
Reserve service, stating such brought back memories of 
Vietnam.  He described an experience where soldiers had 
arrived in his camp wearing necklaces of ears and boasting of 
having killed the Vietnamese.  He related that babies had 
cried all night long in Vietnam and he was helpless to help 
them.  He reported his truck took small arms fire three times 
and he had been afraid he would be captured or killed.  He 
reported hearing enemy mortars.  He reported one time that 
his truck broke down when delivering supplies and that he had 
to spend the night on the hill, watching for the enemy and 
being fearful.  He indicated trucks hauling bodies were often 
in front of him.  He also reported friendly Vietnamese 
climbing on his truck and trying to steal supplies.  He 
reported no dates or specific locations of the reported 
incidents.

A VA examination conducted in May 1995 continued to show a 
diagnosis of PTSD.  In July 1995, the RO denied service 
connection for PTSD.  

In February 1996, the RO again adjudicated the claim and 
considered VA hospital reports from September to November 
1995, as well as statements from two VA psychologists.  The 
VA psychologists included note of the veteran's reported in-
service exposure to hostile conditions and traumatic events 
in Vietnam, to include one occasion where his base was 
overrun and captured.  The veteran had reported that as he 
returned from a supply run his truck was hit with weapon 
fire, but he escaped.  He also reported an incident where his 
truck broke down and he had to hide in the jungle to escape 
an enemy search party.  The psychologists diagnosed PTSD.  
The VA hospitalization records also reflect a diagnosis of 
PTSD due to Vietnam combat events.  

In February 1997, the RO considered additional VA records and 
statements from psychologists, as well as the veteran's own 
statements, a statement from his spouse and statements from 
the veteran's supervisors with the National Guard.  The 
latter deal with the veteran's discharge from National Guard 
service for medical reasons related to his PTSD.  VA 
treatment records and medical statements continue to reflect 
diagnoses of service-related PTSD and the veteran and his 
spouse continued to report the symptom changes in the veteran 
since Vietnam.  The RO denied reopening the veteran's claim.  
He did not appeal that decision.

In October 1997, the RO received copies of photographs 
purportedly showing the veteran in Vietnam as well as a 
statement from a VA psychiatrist indicating the veteran had 
PTSD.  In November 1997, the RO continued to deny the claim.  
The veteran did not appeal.

In June 2000, the RO received VA outpatient records showing 
treatment for PTSD as well as for physical complaints from 
December 1997 to May 2000.  

In January 2001, the veteran's spouse submitted a statement 
detailing how the veteran had changed after Vietnam.  The 
record at that time also contains a description of the 
veteran's unit, the 86th Maintenance Battalion, and its 
location in Vietnam.  At a pre-conference hearing it was 
determined to request information from the United States Army 
& Joint Services Environmental Support Group, redesignated as 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR), to attempt to verify the veteran's claimed 
stressors, and also to afford the veteran a contemporary VA 
examination.  

In February 2001, the VA examiner, without review of the 
claims file, determined the veteran to have PTSD related to 
Vietnam combat experiences.

In March 2001, the USASCRUR, advised VA that there was 
insufficient stressor information upon which to conduct 
research.  The RO advised the veteran of such result by 
letter dated in April 2001, and afforded him a 60-day period 
in which to provide more specific stressor information.  
Also, by letter dated in May 2001, the RO advised the veteran 
of the VCAA and its potential impact on his claim and 
afforded him additional opportunity to present evidence in 
support of his claim.  The RO specifically advised the 
veteran of the need for stressor verification to support his 
service connection claim.  He submitted no further 
information.


Analysis

First, the Board notes that the basis for prior final denials 
in this case is the absence of any stressor verification to 
support a diagnosis of service-related PTSD under 38 C.F.R. 
§ 3.304(f).  Since the last final denial, the veteran has 
provided additional stressor information, to include unit 
specification.  Also, the USASCRUR has attempted a search for 
stressor verification and indicated that such research cannot 
be done based on the information currently of record.  Such 
evidence and documentation is both new and material to the 
basis of the final denial, i.e., the existence of a 
corroborated stressor resulting in PTSD.  See 38 C.F.R. 
§ 3.156(a).  As such, the claim is reopened.  To that extent 
only, the appeal is granted.  

The Board thus acknowledges that the record clearly 
establishes a current diagnosis of PTSD and a medical nexus 
opinion linking such to the veteran's reported combat 
service.  Multiple examination and outpatient records show 
such diagnosis and nexus opinion.  38 C.F.R. § 3.304(f).  
Therefore, the claim of entitlement to service connection for 
PTSD in this appeal must be decided based upon the question 
of whether the in-service stressor(s) reported by the veteran 
and relied upon by the competent medical professionals 
diagnosing PTSD occurred, as substantiated by competent 
corroborating evidence.  That question involves both 
consideration of the facts as presented and the credibility 
of the evidence contained in the instant record.  The Court 
has held that, "[i]t is the duty of the BVA as the fact 
finder to determine credibility of the testimony and other 
lay evidence."  Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).

The Court in Zarycki v. Brown, 6 Vet. App. 91 (1993), set 
forth the foundation for the framework now established by the 
case law for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support the 
diagnosis of PTSD.  The Court noted that the evidence 
necessary to establish the existence of the recognizable 
stressor during service will vary depending on whether or not 
the veteran was "engaged in combat with the enemy" under 
38 U.S.C.A. § 1154(b) (West 1991) and 38 C.F.R. § 3.304, as 
determined through recognized military citations or other 
service department evidence.  In other words, a veteran's 
bare assertions that he "engaged in combat with the enemy" 
are not sufficient, by themselves, to establish this fact.  
If the determination of combat status is affirmative, then 
(and only then), a second step requires that the veteran's 
lay testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development or corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," e.g., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki at 98 (emphasis added).

In the instant case, the Board concludes that the veteran did 
not engage in combat with the enemy and is thus not entitled 
to the presumptions under 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f).  The veteran does not argue that his MOS was that 
directly involving combat and, as noted, a review of relevant 
service records does not support any receipt of combat 
awards.  The Court, in Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996), established, as a matter of law, that "if the 
claimed stressor is not combat-related, [the] appellant's lay 
testimony regarding the in-service stressors is insufficient 
to establish the occurrence of the stressor."

The Board finds that, upon review of the relevant legislation 
and case law, it is clear that the question of the existence 
and character of an event claimed as a recognizable stressor 
is a matter solely within the province of adjudicatory 
personnel.  That is the issue addressed herein.  The Board, 
insofar as it finds below that there is no recognizable 
stressor, does not reach questions of whether the events 
claimed by the veteran were sufficient to constitute a 
stressor for purposes of causing PTSD, or whether the 
remaining elements required to support the diagnosis of PTSD 
have been met, both matters that require competent medical 
opinions and expertise.

Many of the stressors claimed by the veteran are anecdotal 
incidents and not researchable by record-keeping agencies in 
the United States military.  For example, he has reported 
driving behind trucks containing dead bodies, hearing babies 
scream, hearing weapon fire in the distance, etc.  In order 
to be researched, incidents must have been reported and 
documented at the time of occurrence, and, the veteran must 
provide adequate information as to the who, what, where and 
when of each stressor.  Cohen v. Brown, supra at 5-6, citing 
the USASCRUR.  The veteran has also reported having to hide 
out when his truck broke down with the enemy nearby, and 
having driven on to his base at a time it was under attack, 
with his truck being hit by weapon fire.  The veteran has not 
provided any approximate dates or more specific details 
surrounding such incidents.  Nevertheless, the RO has 
attempted to verify the veteran's alleged stressors through 
the United States military and received a response from 
USASCRUR that the evidence available was insufficient upon 
which to conduct such search.  As indicated, the veteran has 
provided no further detailed information despite the RO's 
multiple requests for such and specific advisement that 
stressor verification was not possible without additional 
details.  A review of the available evidence in the claims 
file reveals no supporting lay statements from the veteran's 
fellow servicemen or others who may have witnessed or 
participated in the alleged events, or other potentially 
competent evidence, such as journal entries or contemporary 
letters written by the veteran.  Again, a noncombat veteran's 
lay testimony regarding in-service stressors is insufficient 
to establish the occurrence of the stressor and must be 
corroborated by credible supporting evidence that the claimed 
stressors actually occurred.  Cohen v. Brown, supra at 20 
(citing Doran v. Brown, 6 Vet. App. 283, 289 (1994)).   The 
Board also notes that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence, as is 
available in this case.  See Moreau v. Brown, 9 Vet. 
App. 389, 396.  

In summary, the veteran's military records show an MOS 
unrelated to combat and that would not necessarily include 
duties or exposure to events such as those claimed in 
connection with this case.  The veteran is without combat 
awards or citations.  Nor is there support in either military 
records or statements by third parties as to the occurrence 
of the alleged events.  Without credible supporting evidence 
that the claimed in-service noncombat-related stressors 
actually occurred, the diagnoses of PTSD opined to be 
causally related to the claimed stressful in-service events 
is not supportable.  The Board is not bound to accept medical 
opinions which are based on history supplied by the veteran 
where that history is unsupported or based on inaccurate 
factual premises.  See Black v. Brown, 5 Vet. App. 177 
(1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. 
Brown, 5 Vet. App. 458 (1993); Guimond v. Brown, 6 Vet. App. 
69 (1993).  Moreover, the Board is not required to accept a 
physician's diagnosis "[j]ust because a physician or other 
health care professional accepted the appellant's description 
of his [wartime] experiences as credible and diagnosed the 
appellant as suffering from PTSD."  West v. Brown, 7 Vet. 
App. 70, 77 (1994) quoting Wilson v. Derwinski, 2 Vet. App. 
614, 618 (1992).

In conclusion, the Board has determined that there is no 
credible supporting evidence that any of the claimed in-
service stressors actually occurred.  See West v. Brown, 
7 Vet. App. 70, 79-80 (1994).  Thus, there is no clear, 
probative diagnosis of PTSD shown to be related to recognized 
military stressors.  In light of the above, there is not an 
approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies; the 
preponderance of the evidence is against the claim of service 
connection for PTSD and the veteran's appeal is denied.  
38 C.F.R. § 3.304(f).


ORDER

Service connection for PTSD is denied.



		
	J. M. Daley
	Acting Member, Board of Veterans' Appeals

 



